Citation Nr: 1631414	
Decision Date: 08/08/16    Archive Date: 08/12/16

DOCKET NO.  12-16 111					DATE

)
)
)

On appeal from the decision of the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a left ankle disorder, to include on the basis of aggravation.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from March 1975 to March 1980.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from an October 2008 rating decision of the VA Regional Office (RO) in Columbia, South Carolina that, in pertinent part, denied entitlement to service connection for a left ankle condition.  The Veteran resides within the jurisdiction of the Atlanta, Georgia VA RO.

The Veteran was afforded a videoconference hearing at the RO in June 2016 with respect to the left ankle before the undersigned Veterans Law Judge sitting at Washington, DC.  The transcript is of record.

Following review of the record, the issue of entitlement to service connection for a left ankle disorder is remanded for further development.  VA will notify the appellant if further action is required.  


FINDING OF FACT

On June 2, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the appeal of entitlement to service connection for a back disorder is requested.



CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the instant case, the appellant withdrew the appeal of entitlement to service connection for a back disorder during personal hearing on July 2, 2016.  Hence, there remain no allegations of errors of fact or law for appellate consideration as to this matter.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal of entitlement to service connection for a back disability is dismissed.


REMAND

The record reflects that on service entrance examination in June 1975, the Veteran was noted to have had a fractured left ankle prior to service.  In August 1979, he sought treatment for bilateral foot problems diagnosed as slight metatarsal inflammation.  When examined in February 1980 for discharge for service, the ankle was reported to have existed prior to service.

A letter dated in August 2013 was received from Dr. M. J. Colon, a podiatrist, who stated that the Veteran had exacerbated his left ankle during active duty. 

During personal hearing in June 2016, the Veteran testified that after entering active duty, he began to have problems with the left ankle because of wearing boot and other strenuous duties.  He stated that sought treatment for left ankle symptomatology from Dr. Colon after service and that he continued to see him for such symptoms that included soreness, tenderness, and pain and swelling that caused him to have a limp.  As such, the appellant contends that his left ankle was aggravated by service for which service connection should be granted.  

Review of the record discloses that although the Veteran had a VA examination of the feet and ankles in July 2016, no opinion was provided as to whether there had been aggravation of the left ankle due to service.  As such, he must be afforded a VA examination of the left ankle that includes an opinion as whether the pre-existing left ankle was aggravated by service.  

Additionally, in July 2016, service connection for right foot metatarsal injury was granted.  VA is required to consider all issues reasonably raised by a veteran's statements and/or other evidence of record. See EF v. Derwinski, 1 Vet.App. 324, 326 (1991); see also Clemons v. Shinseki, 23 Vet.App. 1 (2009).  As such, whether a left ankle disability is secondary to or is aggravated by service-connected right foot disability must also be considered on examination.

Accordingly, the case is remanded for the following actions:

1.  Contact the Veteran and request that he provide written authorization with the names and addresses of all health care providers, to include Dr. Colon and any within the VA system, who have treated him for left ankle disability since discharge from service.  Thereafter, the RO must attempt to secure all pertinent records from the identified providers and associate them with the electronic claims folder.  All attempts to obtain records should be documented in the claims file. 

2.  Schedule the Veteran for an examination by an appropriate VA examiner to evaluate his left ankle and feet.  Access to Virtual VA/VBMS must be made available to the examiner who should indicate whether or not the claims folder is reviewed.  All clinical finding should be reported in detail and correlated to a specific left ankle diagnosis, if indicated.

After reviewing the claims folder and examining the Veteran, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or better probability) a) any current left ankle condition relates back to or was made chronically worse (aggravated) by service, or b) any current left ankle condition is caused by ( secondary to) or made chronically worse (aggravated) by service connected right foot disability.  

The examiner must provide full rationale for the opinions provided and reference the facts relied upon in reaching his or her conclusions. 

3.  The RO should ensure that the medical report requested above complies with this remand and its instructions.  If the report is insufficient, or if any requested action is not taken or is deficient, it must be returned for correction. See Stegall v. West, 11 Vet.App. 268, 271 (1998).

4.  After taking any further development deemed appropriate, re-adjudicate the issue on appeal.  If the benefit is not granted, provide the appellant and his representative a supplemental statement of the case and afford them an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



		
DAVID WIGHT
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


